Case 1:17-cv-01316-RGA-SRF Document 683 Filed 04/19/21 Page 1 of 2 PageID #: 62743




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


  BAXALTA INCORPORATED, et al.,                 :
                                                :
                         Plaintiffs,            :
                                                :
                  v.                            :       Civil Action No. 17-1316-RGA
                                                :                  Consolidated
  BAYER HEALTHCARE, LLC, et al.,                :
                                                :
                         Defendants.            :



                                       MEMORANDUM ORDER

          I have reviewed the joint submission about the number of asserted claims and defenses.

  (D.I. 680). I also reviewed what I said at the pretrial conference. (D.I. 550 at 4, 20-25).

          I still do not agree with Bayer’s math. (See id. at 22). Seven dependent claims does not

  equal twenty-three claims. They are merely seven claims with more limitations than whatever it

  is they depend from.

          On the other hand, adding anticipation, when obviousness is already asserted, may or

  may not make the case more complex. It depends in part on whether what is being added relies

  upon the same art as the obviousness defense does. I cannot tell that from the submission. And,

  it remains the case that anticipation is Bayer’s fourth best defense to the Bossard patents. Bayer

  says, in regard to its present defenses, “[m]any invalidity defenses will apply to only a subset of

  these claims.” (D.I. 680 at 2). It seems unlikely to me that adding anticipation would permit the

  assertion of anticipation against a claim that does not already have obviousness combination

  asserted against it.




                                              Page 1 of 2
Case 1:17-cv-01316-RGA-SRF Document 683 Filed 04/19/21 Page 2 of 2 PageID #: 62744




         Thus, I am inclined: (1) to urge Bayer to drop indefiniteness against the asserted Bentley

  claim, and (2) to decline to add anticipation against the Bossard claims. But before I do that, I

  want to give Bayer another opportunity, if it wants, to make a detailed case as to why I should

  allow anticipation to be added as a defense to the Bossard claims. If Bayer wants to pursue that

  course, the parties should agree on a timetable for the submission of letters (Bayer, Baxalta,

  Bayer) and submit a stipulation with the timetable.

         IT IS SO ORDERED this 19th day of April 2021.


                                                        /s/ Richard G. Andrews
                                                        United States District Judge




                                              Page 2 of 2
